Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose (with respect to independent claim 1 by example only, as the other independent claims have similar limitations) the following limitations, in combination with the other limitations of the independent claims:
wherein some of the fields will contain components of the sent or received message, and others will be initially set aside as blank fields that will be designated editable fields.


Claim Objections
The following claims are objected to because of the informalities listed below:  
Claim 1 recites, “fields of a record in table of a database…” on line 3.  Please change to “fields of a record in a table of a database…”
Claim 1 recites, “also store in said record” on line 9.  Please change to “stored.”
Claim 4 recites, “the once content” on line 1.  Please modify to “once the content…”
Claim 8 recites, “are store in fields…”  Please modify to “are stored in fields…”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "storing each of the messages in a record that contains multiple fields…" in line 3.  A record was already previously defined in the claim.  Please modify to the record.
Claim 1 also recites, “a record that contains multiple fields.”  Fields in a record were already defined in claim 1.  Please correct.
Claim 1 recites, “the mobile device user” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 5 recites, “a stored message.”  Please change to the stored message.  A stored message was previously defined in claim 1.
Claim 1, line 5 also recites, “stored messages on said mobile device…”  Please insert a “the” before this phrase as stored messages were already previously defined.
Claim 1, line 6 recites, “the contents.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 2 recites, “it.”  Please change to “the content.”
Claim 4 also recites, “the once content has been entered…”  It is unclear whether the content is the same or different from the content previously defined in claim 1.
the stored messages” since stored messages were already previously defined.
Claim 7 recites, “the user.”  There is insufficient antecedent basis for this term in the claim.
Claim 7 also recites, “user might want.”  This term is considered indefinite as it does not clearly define any limits for the claim and it is not clear what is meant by this term in the claim.
Claim 12 recites, “can further improve their understanding of the message.”  This is considered indefinite because it is unclear whose understanding is improved. 
Claim 13 recites, “a record in a table in a database.”  These terms were already previously recited in claim 1.
Claim 16 recites, “the mobile device user” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites, “the user.”  Please change to “the mobile device user.”
Claim 18 is rejected for the same reasons as claim 12 because it includes “can further improve their understanding of the message.”  
The corresponding dependent claims are also rejected because they depend on indefinite claims (claims 1 and 7).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Inventions for a “new and useful process, machine, manufacture, or composition of matter” generally constitute patent-eligible subject matter.  35 U.S.C. § 101.  However, the U.S. Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions:  “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014). 
 	In determining whether a claim falls within an excluded category, we are guided by the Court’s two-step framework. Alice, 573 U.S. at 217–18 (citing Mayo, 566 U.S. at 75–77). In See Alice, 573 U.S. at 219. Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” (Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” (id. at 182 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267–68 (1853))); and manufacturing flour (Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))). 
 	If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (internal quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].’” Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requir[ing] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
In January 2019, the U.S. Patent and Trademark Office (“USPTO”) published revised guidance on the application of 35 U.S.C. § 101. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 Guidance”), updated by USPTO, October 2019 Update: Subject Matter Eligibility (available at https:/​/​www.uspto.gov/​sites/​default/​files/​‌documents/​​peg_oct_2019_update.pdf) (“October 2019 Guidance Update”); see also October 2019 Patent Eligibility Guidance Update, 84 Fed. Reg. 55942 (Oct. 18, 2019) (notifying the public of the availability of the October 2019 Guidance Update). “All USPTO personnel are, as a matter of internal agency management, expected to follow the guidance.” 2019 Guidance, 84 Fed. Reg. see also October 2019 Guidance Update at 1. The Manual of Patent Examining Procedure (“MPEP”) now incorporates this revised guidance and subsequent updates at Section 2106 (9th ed. Rev. 10.2019, rev. June 2020). 
Under MPEP § 2106, we first look to whether the claim recites the following:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes); and 
(2) additional elements that integrate the judicial exception into a practical application.
MPEP §§ 2106.04(a), (d). “Examiners evaluate integration into a practical application by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.” MPEP § 2106.04(d)II.
	Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, [and] conventional activity” in the field; or 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
MPEP § 2106.05(d).
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite method claims which describe the abstract idea of converting the content of text messages into a record, and then a table. 
With regards to claim 1, the limitation of storing the content of text messages into a record and a table and searching and editing the contents, as drafted, is a process that, under its That is, other than reciting of a mobile device, nothing in the claim element precludes the step from practically being performed in the mind. For example, storing encompasses the user manually creating an index listing of text messages. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – viewing a table on the mobile device. The mobile device in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of indexing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device perform the converting and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2 and 6 are rejected because they depend on a claim that is directed to an abstract idea. Furthermore, each of the claims has been considered individually and neither recites limitations which would make the claims patent eligible.
Claims 7 and 14 are also not patent eligible, for the same reasons as claim 1. Claims 8 and 16 include the additional limitations of storing at remotely located central processing center computers which are also considered generic computer components. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – storing a table on the remote computer. The mobile device in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device perform the converting and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 8-13 and 15-18 are also rejected because they depend on a claim that is directed to an abstract idea. Furthermore, each of the claims has been considered individually and neither recites limitations which would make the claims patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0160145 A1 to GRUEN et al.
Regarding Claim 7, Gruen discloses A method for storing and later reviewing information related to a sent or received message comprising: software to store both received and sent emails and text messages (Fig. 1 email repository 106, 108 email record is a table with different fields; para 0018 -- email messages or communications in a repository; para 0023 -- repository includes records of emails; para 0024 -- email client on email client computer 112 (i.e. software on a mobile device))
and any additional notation that the user might want to consider when reading each of the messages that are stored in field of a record in a table in a database (Fig 3 300 -- viewing contents of field (i.e. message by Jane to Mark at the top), while adding comment by Mark to Jane; para 0027 -- can add annotations in box where viewing previous annotations; para 0023 -- data structures include history of chat session, annotations, responding, editing messages).
Regarding Claim 8, Gruen discloses the method of claim 7, wherein each message and entered notation are store in fields of that same record and can be viewed at the same time (Fig 3 300 -- viewing contents of field (i.e. message by Jane to Mark at the top), while adding comment by Mark to Jane; para 0027 -- can add annotations in box where viewing previous annotations)..
Regarding Claim 9, Gruen discloses the method of claim 8, wherein stored messages can be either a sent or received email or text message (para 0002 -- collaboration of email messages).
Regarding Claim 14, Gruen discloses A method for storing and display supplemental information relating to a message stored on a mobile device comprising: software on a mobile device for storing individual sent and received messages in fields of a record in table of a database (Fig. 1 email repository 106, 108 email record is a table with different fields; para 0018 -- email messages or communications in a repository; para 0023 -- repository includes records of emails; para 0024 -- email client on email client computer 112 (i.e. software on a mobile device)).
Regarding Claim 15, Gruen discloses the method of claim 14.  wherein specific fields in a table are set aside for storing the contents-information that is contained in a message and other fields are set aside for storing notes related to a said message (para 0023 -- data structures include history of chat session, annotations, responding, editing messages).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 10-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruen in view of  US 9015192 B1 to NACHUM et al. 
Regarding Claim 1, Gruen discloses A method for enriching the value of a message stored on a mobile device comprising: 
software on a mobile device storing individual sent and received messages in fields of a record in table of a database (Fig. 1 email repository 106, 108 email record is a table with different fields; para 0018 -- email messages or communications in a repository; para 0023 -- repository includes records of emails; para 0024 -- email client on email client computer 112 (i.e. software on a mobile device)); 
storing each of the messages in a record that contains multiple fields (Fig. 1 email repository 106, 108 email record is a table with different fields), and 
(Fig 3 300 -- viewing contents of field (i.e. message by Jane to Mark at the top), while adding comment by Mark to Jane; para 0027 -- can add annotations in box where viewing previous annotations; para 0023 -- data structures include history of chat session, annotations, responding, editing messages); 
stored messages on said mobile device can be viewed and the contents of said fields in the record can be edited by the user of the mobile device user (para 0023 -- history of reading is included in data structure); 
the contents of a designated user editable field can be stored and viewed by the user of the mobile device at the same time said user is viewing the contents of a sent or received message also store in said record (Fig 3 300 -- viewing contents of field (i.e. message by Jane to Mark at the top), while adding comment by Mark to Jane; para 0027 -- can add annotations in box where viewing previous annotations).
Although Gruen does not specifically disclose searching a stored message, these limitations are considered obvious over Nachum. In particular, Nachum discloses searching a stored message (Fig. 4B -- search for restaurant reservation and display of messages with search).  
Therefore at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Gruen to include searching messages, because such limitations are notoriously well known and commonly used to automate the process of manually looking for electronic messages. Such limitations allow users to efficiently look for a particular message, thereby allowing users to be more efficient and save time.
Regarding Claim 2, Gruen and Nachum disclose the method of claim 1. Gruen further discloses wherein the messages stored on the mobile device can be emails or text messages (para 0002 -- collaboration of email messages).
Regarding Claim 6, Gruen and Nachum disclose the method of claim 1. Nachum discloses stored messages are searchable by the user and the results of the searched for message will be displayed on the mobile device enabling the user to co-display the contents stored in the editable field alongside of the stored message (Fig. 4B -- search for restaurant reservation and display of messages with search). 
Regarding Claim 10, Gruen discloses the method of claim 9, and further discloses wherein the messages are stored in editable, displayable fields of a record in a table in a database  (Fig 3 300 -- viewing contents of field (i.e. message by Jane to Mark at the top), while adding comment by Mark to Jane; para 0027 -- can add annotations in box where viewing previous annotations; para 0023 -- data structures include history of chat session, annotations, responding, editing messages).
Although Gruen does not specifically disclose searching the messages, these limitations are considered obvious over Nachum. In particular, Nachum discloses searching messages (Fig. 4B -- search for restaurant reservation and display of messages with search).  
Therefore at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Gruen to include searching messages, because such limitations are notoriously well known and commonly used to automate the process of manually looking for electronic messages. Such limitations allow users to efficiently look for a particular message, thereby allowing users to be more efficient and save time.
Regarding Claim 11, Gruen discloses the method of claim 7, and once displayed can further improve their understanding of the message by reviewing additional notes regarding the message that is also stored on the mobile device (para 0027 -- can add annotations in box where viewing previous annotations), but does not specifically disclose wherein the user can search the table of stored messages and perform an action once located. However, these limitations are considered obvious over Nachum.
(Fig. 4B -- search for restaurant reservation and display of messages with search; Fig 4C -- manipulate message once located).  
Therefore at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Gruen to include searching messages, because such limitations are notoriously well known and commonly used to automate the process of manually looking for electronic messages. Such limitations allow users to efficiently look for a particular message, thereby allowing users to be more efficient and save time.
Regarding Claim 12, Gruen discloses the method of claim 7, and once displayed can further improve their understanding of the message by reviewing additional notes regarding the message that is also stored on the mobile device (para 0027 -- can add annotations in box where viewing previous annotations), but does not specifically disclose wherein the user can search the table of stored messages and once located perform an action.
However, these limitations are considered obvious over Nachum. In particular Nachum discloses wherein the user can search the table of stored messages and once located perform an action (Fig. 4B -- search for restaurant reservation and display of messages with search; Fig 4C -- manipulate message once located).  
Therefore at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Gruen to include searching messages, because such limitations are notoriously well known and commonly used to automate the process of manually looking for electronic messages. Such limitations allow users to efficiently look for a particular message, thereby allowing users to be more efficient and save time.
Regarding Claim 13, Gruen and Nachum disclose the method of claim 11. Gruen further discloses wherein the messages are stored in editable, displayable fields of a record in a table in a database (Fig. 1 email repository 106, 108 email record is a table with different fields; para 0018 -- email messages or communications in a repository; para 0023 -- repository includes records of emails; para 0024 -- email client on email client computer 112 (i.e. software on a mobile device). Nachum further discloses the fields being searchable (Fig. 4B -- search for restaurant reservation and display of messages with search).
Regarding Claim 16, Gruen disclose the method of claim 15, wherein each message stored in its own record is contained multiple fields and said record's fields are accessible to the mobile device user for editing, and displaying stored message (Fig 3 300 -- viewing contents of field (i.e. message by Jane to Mark at the top), while adding comment by Mark to Jane; para 0027 -- can add annotations in box where viewing previous annotations; para 0023 -- data structures include history of chat session, annotations, responding, editing messages).
Although Gruen does not specifically disclose searching the message, these limitations are considered obvious over Nachum (Fig. 4B -- search for restaurant reservation and display of messages with search).  
Therefore at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Gruen to include searching messages, because such limitations are notoriously well known and commonly used to automate the process of manually looking for electronic messages. Such limitations allow users to efficiently look for a particular message, thereby allowing users to be more efficient and save time.
Regarding Claim 17, Gruen discloses the method of claim 14, wherein each message stored in its own record is contained multiple fields and said record's fields are accessible to the mobile device user for editing, and displaying stored message (Fig 3 300 -- viewing contents of field (i.e. message by Jane to Mark at the top), while adding comment by Mark to Jane; para 0027 -- can add annotations in box where viewing previous annotations; para 0023 -- data structures include history of chat session, annotations, responding, editing messages).
(Fig. 4B -- search for restaurant reservation and display of messages with search).  
Therefore at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Gruen to include searching messages, because such limitations are notoriously well known and commonly used to automate the process of manually looking for electronic messages. Such limitations allow users to efficiently look for a particular message, thereby allowing users to be more efficient and save time.
Regarding Claim 18, Gruen discloses the method of claim 14, and once displayed can further improve their understanding of the message by reviewing additional notes regarding the message that is also stored on the mobile device (para 0027 -- can add annotations in box where viewing previous annotations).
Gruen does not disclose wherein the user can search the table of stored messages and once located perform an action; however, these limitations are considered obvious over Nachum (Fig. 4B -- search for restaurant reservation and display of messages with search; Fig 4C -- manipulate message once located).  
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Gruen to include searching messages, because such limitations are notoriously well known and commonly used to automate the process of manually looking for electronic messages.  Such limitations allow users to efficiently look for a particular message, thereby allowing users to be more efficient and save time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888.  The examiner can normally be reached 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/            Primary Examiner, Art Unit 2643